DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed on 11/12/2020 is acknowledged.
Claims 1-11 have been cancelled.
Claims 12-28 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 08/13/20, 10/28/20 and 11/12/20.  The information disclosed therein was considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12-18, and 25-28 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Khvalkovskiy et al. (U.S. 2015/0041934), hereinafter “Khvalkovskiy”.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 12, Khvalkovskiy discloses in Figs. 4 and 5, a magnetoresistance effect element, comprising: 
a channel layer (SSV line 120’, 120”); and 
a recording layer (Free layer 112’, 112”) containing a ferromagnetic material (see paras 0029 and 0045), and provided adjacent to the channel layer (see Figs. 4 and 5), 
wherein the channel layer (SSV line 120’, 120”) includes a first magnetic layer (magnetic layer 122’, 122’’) and a nonmagnetic spacer layer (Nonmagnetic Layer 124’, 124”), the nonmagnetic spacer layer being provided adjacent to the recording layer, and the first magnetic layer being provided adjacent to the opposite side of the nonmagnetic spacer layer from the recording layer(see Figs. 4 and 5), 
Fig. 4: magnetic moment 113) in a film surface perpendicular direction (see Fig. 4 and para 0058), 
a direction of magnetization (Fig. 4: magnetic moment 123) of the first magnetic layer (122’) is an in-plane direction (see Fig. 4), 
the nonmagnetic spacer layer (124’, 124”) includes at least one element of at least Ir, Pt, Pd, Os, and Re (see second half of para 0048: --The magnetic layer 124 may include one or more of the following elements Cu, Ag, Au, Ta, W, and N. However, in other embodiments, other nonmagnetic materials may be used---, and paras 0037 and 0039), and is configured to adjust an interlayer exchange coupling strength between the recording layer and the first magnetic layer (see para 0055), and 
the direction of magnetization (113) of the recording layer is reversed by introducing current to the channel layer that is in an approximately parallel direction or an approximately anti-parallel direction as to the direction of magnetization (123) of the first magnetic layer (see Figs. 4-6 and paras. 0060-0062 and 0066-0067).

Regarding claim 13, Khvalkovskiy further discloses the film thickness of the nonmagnetic spacer layer (124’, 124”) being 1.2 nm to 5.0 nm in a case of including Ir as a primary element, 2.0 nm to 7.0 nm in a case of including Pt as a primary element, 1.0 nm to 5.0 nm in a case of including Pd as a primary element, 1.2 nm to 5.0 nm in a case of including Os as a primary element, and 0.5 nm to 5.0 nm in a case of including Re as a primary element (see second half of para 0048: --- The magnetic layer 124 may include one or more of the following elements Cu, Ag, Au, Ta, W, and N. However, in other embodiments, other nonmagnetic materials may be used. The nonmagnetic layer 124 may be at least 0.4 nanometer and not more than ten nanometers thick. However, in other embodiments, other thicknesses may be used for the layers 122 and/or 124).

Regarding claim 14, Khvalkovskiy discloses in Figs. 4 and 5, a magnetoresistance effect element, comprising: 
a channel layer (SSV line 120’, 120”); and 
a recording layer (Magnetic storage cell  102’, 102”) containing a ferromagnetic material (see paras 0029 and 0045), and provided adjacent to the channel layer (see Figs. 4 and 5), 
wherein the channel layer (SSV line 120’, 120”) includes a first magnetic layer (magnetic layer 122’, 122’’) and a nonmagnetic spacer layer (Nonmagnetic Layer 124’, 124”), the nonmagnetic spacer layer being provided adjacent to the recording layer, and the first magnetic layer being provided adjacent to the opposite side of the nonmagnetic spacer layer from the recording layer(see Figs. 4 and 5), 
the recording layer has an axis of easy magnetization (Fig. 4: magnetic moment 113) in a film surface perpendicular direction (see Fig. 4 and para 0058), 
a direction of magnetization (Fig. 4: magnetic moment 123) of the first magnetic layer (122’) is an in-plane direction (see Fig. 4), 
the nonmagnetic spacer layer (124’, 124”) includes at least one element of at least Ir, Pt, Pd, Os, and Re (see second half of para 0048: --The magnetic layer 124 may include one or more of the following elements Cu, Ag, Au, Ta, W, and N. However, in other embodiments, other nonmagnetic materials may be used---, and paras 0037 and 0039),
the film thickness of the nonmagnetic spacer layer (124’, 124”) is 1.2 nm to 5.0 nm in a case of including Ir as a primary element, 2.0 nm to 7.0 nm in a case of including Pt as a primary element, 1.0 nm to 5.0 nm in a case of including Pd as a primary element, 1.2 nm to 5.0 nm in a case of including Os as a primary element, and 0.5 nm to 5.0 nm in a case of including Re as a primary element (see second half of para 0048: --- The magnetic layer 124 may include one or more of the following elements Cu, Ag, Au, Ta, W, and N. However, in other embodiments, other nonmagnetic materials may be used. The nonmagnetic layer 124 may be at least 0.4 nanometer and not more than ten nanometers thick. However, in other embodiments, other thicknesses may be used for the layers 122 and/or 124), and 
the direction of magnetization (113) of the recording layer is reversed by introducing current to the channel layer that is in an approximately parallel direction or an approximately anti-parallel direction as to the direction of magnetization (123) of the first magnetic layer (see Figs. 4-6 and paras. 0060-0062 and 0066-0067).

Regarding claims 15 and 16, Khvalkovskiy further discloses the first magnetic layer (122’, 122”) including an element of at least one of Co, Fe, and Ni (see second half of para 0048: --- Materials that may be used for the magnetic layer 122 may include one or more of the following elements Fe, Co, Ni, Pt, Pd, Mn, Y, Cr, Ru, Rh, W, Ta, B, Bi, Ir, Pb, B, N, O---).

Regarding claims 17 and 18, Khvalkovskiy further discloses wherein the recording layer (102’, 102”) includes a second magnetic layer (Figs. 4 and 5: Free layer 112’, 112”), a second nonmagnetic insertion layer (Figs. 4 and 5: nonmagnetic spacer layer 114), and a third magnetic layer (Figs. 4 and 5: Reference layer 116’, 116”) 
the second magnetic layer (112’, 112”) is provided adjacent to the nonmagnetic spacer layer (Figs. 4 and 5: Free layer 112’ 112” being adjacent to the nonmagnetic layer 124’, 124”),
the second nonmagnetic insertion layer (114) is provided adjacent to the opposite side of the second magnetic layer (112’, 112”) from the nonmagnetic spacer layer (see Figs. 4 and 5), 
the third magnetic layer (116’, 116”) is provided adjacent to the opposite side of the second nonmagnetic insertion layer (114) from the second magnetic layer (see Figs. 4 and 5), and 
the second magnetic layer (free layer 112’, 112”) is configured of a multilayer film or an alloy film including at least Co (see second half of para 0032: ---The free and reference layers 62 and 66 are ferromagnetic and thus may include one or more of Fe, Ni, and Co---), and has an axis of easy magnetization in the film surface perpendicular direction (see Fig. 4).
Regarding claims 25 and 26, Khvalkovskiy further discloses when writing to the magnetoresistance effect element, a writing pulse current applied to a magnetic tunnel junction is turned Off after a writing pulse current applied to the channel layer (see para 0120).
Regarding claims 27 and 28, Khvalkovskiy further discloses a magnetic memory, comprising the magnetoresistance effect element (see abstract).


Allowable Subject Matter
Claims 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest:
the first magnetic layer configuring the channel layer including a first divided magnetic layer, a first nonmagnetic insertion layer, and a second divided magnetic layer, 
the second divided magnetic layer being provided adjacent to the nonmagnetic spacer layer, 
the first nonmagnetic insertion layer being provided adjacent to the opposite side of the second divided magnetic layer from the nonmagnetic spacer layer, 
the first divided magnetic layer being provided adjacent to the opposite side of the first nonmagnetic insertion layer from the second divided magnetic layer, and 
the first divided magnetic layer and the second divided magnetic layer having in-plane magnetic anisotropy in opposite directions from each other, as recited in claims 19 and 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/TOAN K LE/           Primary Examiner, Art Unit 2825